NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued November 15, 2018
                              Decided December 13, 2018

                                        Before

                         WILLIAM J. BAUER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         AMY J. ST. EVE, Circuit Judge


No. 18-1199

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Northern District of
                                               Illinois, Eastern Division.
      v.
                                               No. 16 CR 420
DEMONE RULE,
    Defendant-Appellant.                       John Robert Blakey,
                                                   Judge.

                                      ORDER

        Demone Rule was arrested after fleeing from a traffic stop; he had a handgun
tucked into his waistband and later was convicted of being a felon in possession. The
district court determined that he was subject to a 15-year mandatory minimum sentence
under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), because he had three
qualifying convictions, including one for attempted murder in Illinois. He was
sentenced accordingly but appeals that sentence, contending that his Illinois attempted
murder conviction is not a categorical violent felony. Binding precedent controls this
appeal, and so we affirm the judgment of the district court.
No. 18-1199                                                                           Page 2

       Police officers pulled over Rule’s car because he used an alley as a throughway.
As officers approached his vehicle on foot, he floored the gas pedal to evade them. He
ran a stop sign, turned sharply, then stopped his car in the middle of the street and,
leaving the keys in the ignition, fled on foot. The officers caught up to and arrested him;
they found the handgun stuck in his waistband.

       Rule was convicted of unlawful possession of a firearm by a felon. The district
court determined, over Rule’s objection, that the ACCA required that Rule be sentenced
to a minimum of 15 years in prison because of his three qualifying prior convictions,
including the one for Illinois attempted murder. The district court imposed a sentence
of 235 months’ imprisonment, within the Guidelines range of 235 to 293 months.

        Rule’s sole contention on appeal is that Illinois attempted murder is not
categorically a “violent felony” under the ACCA’s “elements” clause, so his Guidelines
range was miscalculated. See Samuel Johnson v. United States, 135 S.Ct. 2551 (2015)
(striking down the “residual” clause and requiring any violent felony to qualify under
the elements or enumerated-offenses clauses); see Mathis v. United States, 136 S. Ct. 2243
(2016) (requiring use of the categorical approach for crimes with indivisible elements).
A “violent felony” under the elements clause “has as an element the use, attempted use,
or threatened use of physical force against the person of another.” 18 U.S.C.
§ 924(e)(2)(B)(i). “[T]he phrase ‘physical force’ means violent force—that is, force
capable of causing physical pain or injury to another person.” Curtis Johnson v. United
States, 559 U.S. 133, 140 (2010).

       We held that Illinois attempted murder is indeed a crime of violence under the
ACCA in Hill v. United States, 877 F.3d 717 (7th Cir. 2017) (reh’g denied, en banc rev denied,
Feb. 12, 2018). In Hill, we adopted the reasoning of Judge Hamilton’s concurrence in
Morris v. United States, 827 F.3d 696 (7th Cir. 2016). There, he noted that to prove
attempt of a crime, it is necessary to show that each element of that crime was
attempted. Id. at 699. Because “the intent element of the attempt offense includes intent
to commit violence against the person of another,” “the attempt crime itself includes
violence as an element.” Hill at 719, citing Morris at 698–699 (Hamilton J. concurring).

        Murder in Illinois is a “violent felony” under Curtis Johnson. Because physical
force is an element of Illinois murder, to attempt Illinois murder is to specifically intend
to use physical force against another. 720 ILCS 5/9-1; Hill at 719. And because the
element of attempted use of physical force makes a felony violent under the ACCA,
attempted Illinois murder is also a violent felony. 18 U.S.C. § 924(e)(2)(B)(i); Hill at 719.
No. 18-1199                                                                     Page 3



      We decline to overrule Hill. Rule, though, has preserved his argument for further
review. Accordingly, we AFFIRM the judgment of the district court.